PER CURIAM
The relator seeks a mandatory order against the defendant County Auditor to compel him to issue a warrant upon the Treasurer of the County in the sum of $143.99. '
The answer discloses that the primary defense to the action is that the Treasurer of the County is unable to honor the warrant when issued, because of a shortage in the treasury in the sum of approximately $475,000, and it is contended that the various subdivisions of the County must proportionately bear the burden of the shortage. We are of the opinion that the duty of the Auditor to issue the warrant upon the Treasurer must be treated apart from the duty of the County Treasurer when he receives the warrant. The issuing of the warrant by the Auditor we deem a ministerial act which he is bound to perform. If, when the same is presented to the Treasurer of the County, the Treasurer is unable to meet it, another problem will then present itself, with which we need not be involved at this time.
The writ in mandamus is accordingly ordered to be issued compelling the Auditor of the County to issue the warrant upon the Treasurer of the County, as prayed for in the petition.
A journal entry will be prepared' accordingly.
LEVINE, PJ, and WEYGANDT, J, concur in judgment.